Title: To George Washington from Nicholas Cooke, 29 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Septemr 29th 1775.

I am to inform you that there are Part of Two Companies, of the Rhode Island Brigade, consisting of about 74 Men, now upon Block Island, who were sent there, to secure the Stock until it could be removed. If you think proper that these Men should be ordered to the Camp please to let me know it, and I shall immediately give Directions for their marching.
The Packet sent out to countermand Capt. Whipple’s Voyage to Bermuda cruised until the 27th instant, and then returned without being able to see him. I think it probable that Capt. Whipple had gained Intelligence of the Arrival of the Packet at New-York, and pursued his Voyage before the Time limited for the Expiration of his Cruise.

We are informed that Six Transports, with some Ships of War, are now in the Vineyard Sound, designed, without Doubt, to procure another Supply of fresh Stock. I am with great Esteem, Sir, Your most humble, and most obedient Servant

Nichols Cooke

